DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	The status of the claims as filed in the reply dated 1/17/2020 are as follows: 
	Claim 1 is amended,
	Claims 6-10 and 17-21 are canceled,
	Claims 1-5, 11-16, and 22-26 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.	Claims 11, 13-16, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimizu et al. (U.S. Patent No. 4,932,221, “Shimizu”, previously cited) in view of Rex (U.S. Patent No. 3,636,721, previously cited) in view of Mahmoudzadeh (U.S. Patent No. 5,727,393, previously cited) and in further view of Babington (U.S. Patent No. 4,495,777, previously cited).

Regarding Claim 11, Shimizu discloses a refrigeration system (fig 2) comprising:
a free cooling system (22a, 22b);
a heat exchanger (24);

a refrigeration loop (see annotated fig 2 below) configured to circulate a refrigerant through the heat exchanger on a high-pressure side of the refrigeration loop, the refrigeration loop comprising an evaporator (15) configured to form a direct heat exchange relationship between the refrigerant in the refrigeration loop upstream of the heat exchanger and the first cooling fluid.


    PNG
    media_image1.png
    610
    1021
    media_image1.png
    Greyscale

However, Shimizu does not explicitly disclose wherein the circuit facilitates heat exchange between the first cooling fluid and a second cooling fluid and back to the first cooling fluid loop; an independent loop of the free cooling system configured to circulate the second cooling fluid through the heat exchanger, wherein the independent loop circulates the second 
Shimizu, as modified, does not explicitly discloses wherein the refrigerant loop has a condenser disposed downstream of the heat exchanger. Mahmoudzadeh discloses a refrigeration system (fig 2) which has a condenser (66) disposed downstream of the heat exchanger (22). Mahmoudzadeh teaches that this allows for the refrigerant to be subcooled and thus improves the efficiency of the refrigerant (col 5, lines 23-27). Thus it would have been obvious to a person of ordinary skill in the art at the time of the invention for Shimizu, as modified, to provide the condenser of Mahmoudzadeh in order to sub-cool the refrigerant. 
Shimizu, as modified, does not explicitly disclose wherein the first cooling fluid is directed sequentially from the heat exchanger to the evaporator and wherein the circuit of the free cooling system is configured to circulate the first cooling fluid directly from the heat exchanger to the evaporator through an uninterrupted conduit. Rather, Shimizu teaches bypassing the evaporator (19) when not in use (col 4, lines 10-26). Babington, however, teaches 

Regarding Claim 13, the combination of Shimizu, Rex, Mahmoudzadeh, and Babington discloses all previous claim limitations. Shimizu, as modified, further discloses a control valve (121, 122, 136, Behr) disposed along the first cooling fluid loop configured to selectively bypass the first cooling fluid around the free cooling system (22a, 22b) during certain modes of operation (col 3, line 57 - col 4, line 26).

Regarding Claim 14, the combination of Shimizu, Rex, Mahmoudzadeh, and Babington discloses all previous claim limitations. Shimizu, as modified, further discloses wherein the free cooling system comprises an additional control valve (19, Rex) configured selectively to bypass the second cooling fluid to the heat exchanger (24, Shimizu, as taught by Rex) before the second cooling fluid enters the air-to-liquid heat exchanger (col 3, lines 21-23, Rex).

Regarding Claim 15, the combination of Shimizu, Rex, Mahmoudzadeh, and Babington discloses all previous claim limitations. Shimizu, as modified, further discloses a controller (23) configured to selectively bypass the free cooling system and to direct the first cooling fluid to the free cooling system based on a sensed temperature of the ambient air (col 3, line 57 - col 4, line 26).

Regarding Claim 16, the combination of Shimizu, Rex, Mahmoudzadeh, and Babington discloses all previous claim limitations. Shimizu, as modified, further discloses wherein the free cooling system comprises a controller (46, Rex) configured to selectively bypass the air-to-liquid heat exchanger (17, Rex) based on a sensed temperature of the first cooling fluid (such as taught by Rex, col 12, lines 34-39).

Regarding Claim 23, the combination of Shimizu, Rex, Mahmoudzadeh, and Babington discloses all previous claim limitations. Shimizu, as modified, further discloses wherein the heat exchanger comprises a three-fluid heat exchanger (such as taught by Rex, see rejection of Claim 11 above).

5.	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimizu, Rex, Mahmoudzadeh, and Babington as applied to claim 11, and in further view of Dickerson (U.S. Patent No. 4,955,585, previously cited).

Regarding Claim 12, the combination of Shimizu, Rex, Mahmoudzadeh, and Babington discloses all previous claim limitations. However, they do not explicitly disclose wherein the . 

6.	Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimizu, Rex, Mahmoudzadeh, and Babington as applied to claim 11 above, and further in view of Vamvakitis et al. (U.S. Patent Application No. 2009/0008074, "Vamvakitis", previously cited).

Regarding Claim 24, the combination of Shimizu, Rex, Mahmoudzadeh, and Babington discloses all previous claim limitations. However, they do not explicitly disclose wherein the heat exchanger is configured to receive the second cooling fluid into a shell side and configured to receive the first cooling fluid and the refrigerant into respective tubes. Instead, Rex teaches wherein the heat exchanger (11) is configured to receive the refrigerant into a shell side and configured to receive the first cooling fluid and the second cooling fluid into respective tubes. However, different arrangements for shell and tube heat exchangers are old and well known the art of heat exchangers. Vamvakitis, for example, discloses a tubular heat exchanger wherein the .

Response to Arguments
7.	Applicant's arguments filed 7/30/2020 have been fully considered but they are not persuasive.
Applicant argues (pages 3-4) that one of ordinary skill would not be motivated to provide the cooling tower of Rex in the system of Shimizu. The heat exchanger 24 of Shimizu already cools via outside air and thus the addition of the cooling tower would be redundant. The Examiner respectfully disagrees; a cooling tower would provide greater cooling than simply blowing air through a heat exchanger and thus a person of ordinary skill in the art would be motivated to provide the cooling tower in order to provide greater cooling. 
Applicant argues (pages 4-5) that a person of ordinary skill would not be motivated to have the circuit of Shimizu to circulate the first cooling fluid directly from the heat exchanger to the evaporator through and uninterrupted conduit. This would mean that the first cooling fluid would circulate through heat exchanger 24 when conditions are unfavorable and thus destroy the purpose of Shimizu. The Examiner . 

Allowable Subject Matter
8.	Claims 1-5, 22, and 25-26 are allowed.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY E ARANT/Examiner, Art Unit 3763